UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2013 Commission File Number: 001-33129 ALLOT COMMUNICATIONS LTD. (Translation of registrant’s name into English) 22 Hanagar Street Neve Ne'eman Industrial Zone B Hod-Hasharon 45240 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXPLANATORY NOTE On March 18, 2013, Allot Communications Ltd. (the “Registrant”) published in newspapers in Israel a notice that it will hold an Extraordinary General Meeting of Shareholders on April 30, 2013. The Registrant will distribute a proxy statement (which will include the full version of the proposed resolutions) and a proxy card to all shareholders of record after the record date for the meeting. A translation into English of the original notice, which was published in Hebrew, is attached hereto as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Allot Communications Ltd. By: /s/ Donna Rahav Donna Rahav Deputy General Counsel March 18, 2013 EXHIBIT INDEX The following exhibit has been filed as part of this Form 6-K: ExhibitNumber Description Translation into English of original notice, published in Hebrew, of the Extraordinary General Meeting of Shareholders of the Registrant.
